The opinion of the Court was delivered by
Mr. Justice Grimke.
I am of opinion, that the decision was incorrect; for after a debt is once barred by the statute, it is extinct, unless taken out of it by some act or acknowledgment of the debtor; and that the defendant could not succeed in any action he might have brought on it, without such act or acknowledgment; but none such was here proved. A new trial must, therefore, be granted, unless the defendant release that part of the verdict which gives him the forty-nine dollars as his discount.
Colcoclc, Mott, Cheves, Gantt, and Johnson, X concurred.